DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDS filed on December 23rd, 2020 has been considered.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Embedded flash memory cell including a tunnel dielectric layer having different thicknesses over a memory region.
Claim Objections
Claim 3 is objected to because of the following informalities:  
In claim 3, line 2, “a tunnel dielectric layer” should be --the tunnel dielectric layer-- because a tunnel dielectric layer is already defined in base claim 1, lines 5-6.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,879,257. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims of instant application is broader than the scope of the claims of U.S. Patent 10,879,257 and thus being encompasses by the scope of the claimed invention of U.S. Patent 10,879,257, see comparison table below.
Claims of instant application
Claims of U.S. Patent No. 10,879,257
1. An integrated chip, comprising: a substrate including a memory region having a first outer sidewall and a second outer sidewall opposite the first outer sidewall; a gate electrode separated from the memory region of the substrate by way of a charge trapping dielectric structure, wherein the charge trapping dielectric structure comprises a tunnel dielectric layer; wherein the tunnel dielectric layer has different thicknesses over the memory region such that the tunnel dielectric layer has a first thickness measured laterally between the first outer sidewall of the memory region and a corresponding outer sidewall of the tunnel dielectric layer, and has a second thickness measured vertically between an upper surface of the memory region and a corresponding upper surface of the tunnel dielectric layer, the second thickness being less than the first thickness.

1. An integrated chip, comprising: a substrate including a control gate memory region and a select gate memory region which are laterally surrounded by an isolation region; a control gate electrode separated from the control gate memory region of the substrate by way of a charge trapping dielectric structure, wherein the charge trapping dielectric structure comprises a tunnel dielectric layer; a select gate electrode disposed over and separated from the select gate memory region of the substrate by way of one or more additional gate dielectric layers; and a logic gate electrode separated from the substrate by way of a thermal gate dielectric layer, wherein the substrate has a first upper surface below the thermal gate dielectric layer, which is recessed with respect to a substantially planar upper surface of the substrate below the control gate electrode and the select gate electrode; wherein the tunnel dielectric layer has different thicknesses over the control gate memory region such that the tunnel dielectric layer has a first thickness measured laterally between an outer sidewall of the control gate memory region and a corresponding outer sidewall of the tunnel dielectric layer, and has a second thickness measured vertically the second thickness being less than the first thickness.

first and second isolation regions arranged along the first outer sidewall and the second outer sidewall.

2. The integrated chip of claim 1, further comprising: first and second isolation regions arranged within the substrate on opposing sides of the control gate electrode along a first direction, wherein the control gate electrode is separated from the select gate electrode along a second direction that is substantially perpendicular to the first direction.

3. The integrated chip of claim 2, wherein the charge trapping dielectric structure comprises a tunnel dielectric layer, a charge trapping dielectric layer over the tunnel dielectric layer, and a blocking dielectric layer over the charge trapping dielectric layer; and wherein a thickness of the tunnel dielectric layer varies between the first and second isolation regions within a range of between approximately 5% and approximately 25%.

3. The integrated chip of claim 2, wherein the charge trapping dielectric structure further comprises a charge trapping dielectric layer over the tunnel dielectric layer, and a blocking dielectric layer over the charge trapping dielectric layer; and wherein the different thicknesses of the tunnel dielectric layer vary between the first and second isolation regions within a range of between approximately 5% and approximately 25%.

4. The integrated chip of claim 2, wherein the substrate has an upper surface that is curved between the first and second isolation regions.

4. The integrated chip of claim 2, wherein the substrate has an upper surface that is curved between the first and second isolation regions.

5. The integrated chip of claim 4, wherein the first and second isolation regions comprise a depressed region that is recessed below the upper surface and a raised region that is elevated above the upper surface and that is laterally separated from the substrate by the depressed region.

depressed region that is recessed below the upper surface and a raised region that is elevated above the upper surface and that is laterally separated from the substrate by the depressed region.

additional gate dielectric layers that differ from the charge trapping dielectric structure, wherein the select gate electrode is laterally spaced apart from the gate electrode.

6. The integrated chip of claim 1, wherein the thermal gate dielectric layer has a thickness that is larger than a thickness of the charge trapping dielectric structure.

7. The integrated chip of claim 1, further comprising: sidewall spacers on opposing sides of the gate electrode.

7. The integrated chip of claim 1, further comprising: sidewall spacers on opposing sides of the control gate electrode.

8. An integrated chip, comprising: a first source/drain region disposed in a substrate; a second source/drain region disposed in the substrate and spaced apart from the first source/drain region; wherein a plane that is substantially perpendicular to an upper surface of the substrate traverses the first source/drain region and the second source/drain region; a gate electrode extending over a channel region in the substrate between the first source/drain region and the second source/drain region, the gate electrode being separated from the channel region by way of a charge trapping dielectric structure, the charge trapping dielectric structure comprising a tunnel dielectric layer, a charge trapping dielectric layer over the tunnel dielectric layer, and a blocking dielectric layer over the charge thicknesses at different respective points along the channel width.

integrated chip, comprising: a first source/drain region disposed in a substrate; a second source/drain region disposed in the substrate and spaced apart from the first source/drain region; a common source/drain region disposed in the substrate and spaced between the first source/drain region and the second source/drain region, wherein a plane that is substantially perpendicular to an upper surface of the substrate traverses the first source/drain region, the second source/drain region, and the common source/drain region; a select gate electrode extending over a first channel region in the substrate between the first source/drain region and the common source/drain region, the select gate electrode being separated from the first channel region by way of one or more select gate dielectric layers; a charge trapping dielectric structure, the charge trapping dielectric structure comprising a tunnel dielectric layer, a charge trapping dielectric layer over the tunnel dielectric layer, and a blocking dielectric layer over the charge trapping dielectric layer; and wherein the second channel region has a channel width measured perpendicularly to the plane, and the tunnel dielectric layer has different thicknesses at different respective points along the channel width.

5% and approximately 25%.

9. The integrated chip of claim 8, wherein the different thicknesses of the tunnel dielectric layer vary at the different respective points along the channel width within a range of between approximately 5% and approximately 25%.

10. The integrated chip of claim 8: wherein the tunnel dielectric layer has a first thickness over a peripheral region of the channel region, the peripheral region being a first distance from the plane; and wherein the tunnel dielectric layer has a second thickness over a central region of the channel region, the central region being a second distance from the plane, the second distance being less than the first distance; and wherein the second thickness is less than the first thickness.

central region of the first channel region, the central region being a second distance from the plane, the second distance being less than the first distance; and wherein the second thickness is less than the first thickness.

75% to approximately 95% of the first thickness.

11. The integrated chip of claim 10, wherein the second thickness ranges from approximately 75% to approximately 95% of the first thickness.

12. The integrated chip of claim 8, further comprising: an isolation structure disposed along opposite sides of the channel region to laterally confine the channel region to the channel width, wherein the tunnel dielectric layer has a first thickness over a peripheral region of the channel region nearer the isolation structure and has a second thickness over a central region of the channel region further from the isolation structure, the second thickness being less than the first thickness.

12. The integrated chip of claim 8, further comprising: an isolation structure disposed along opposite sides of the second channel region to laterally confine the second channel region to the channel width, wherein the tunnel dielectric layer has a first thickness over a peripheral region of the second channel region nearer the isolation structure and has a second thickness over a central region of the second channel region further from the isolation structure, the second thickness being less than the first thickness.

13. The integrated chip of claim 12, wherein the isolation structure includes a first portion on one side of the channel region and a second portion on an opposite side of the channel region, wherein the first portion and the second portion each have a raised central portion arranged at a first height above the upper surface of the substrate and have a depressed portion arranged at a second height below the upper surface of the substrate.

13. The integrated chip of claim 12, wherein the isolation structure includes a first portion on one side of the second channel region and a second portion on an opposite side of the second channel region, wherein the first portion and the second portion each have a raised central portion arranged at a first height above the upper surface of the substrate and have a depressed portion arranged at a second height below the upper surface of the substrate.

14. The integrated chip of claim 13, wherein the tunnel dielectric layer, the charge trapping dielectric layer, and the blocking dielectric layer extend continuously over the depressed portion and over the raised central portion.

extend continuously over the depressed portion and over the raised central portion.

20 nanometers and a second thickness of the tunnel dielectric layer at a second point on the channel width is approximately 15 nanometers.

15. The integrated chip of claim 8, wherein a first thickness of the tunnel dielectric layer at a first point on the channel width is approximately 20 nanometers and a second thickness of the tunnel dielectric layer at a second point on the channel width is approximately 15 nanometers.

16. The integrated chip of claim 8, further comprising: sidewall spacers extending along opposite sidewalls of the gate electrode, wherein the opposite sidewalls are perpendicularly intersected by the plane.

16. The integrated chip of claim 8, further comprising: sidewall spacers extending along opposite sidewalls of at least one of the control gate electrode or the select gate electrode, wherein the opposite sidewalls are perpendicularly intersected by the plane.

17. The integrated chip of claim 8, further comprising: a logic gate electrode separated from the substrate by way of a thermal gate dielectric layer, wherein the substrate has a first upper surface below the thermal gate dielectric layer, which is recessed with respect to a substantially planar upper surface of the substrate below the gate electrode.

17. The integrated chip of claim 8, further comprising: a logic gate electrode separated from the substrate by way of a thermal gate dielectric layer, wherein the substrate has a first upper surface below the thermal gate dielectric layer, which is recessed with respect to a substantially planar upper surface of the substrate below the control gate electrode and the select gate electrode.

18. An integrated chip, comprising: a control gate electrode extending over an upper surface of a substrate, the control gate electrode separated from the upper surface of the substrate by way of a charge trapping dielectric structure, the charge trapping dielectric structure comprising a tunnel dielectric layer, a charge trapping dielectric layer over the tunnel dielectric layer, and a blocking dielectric layer over the charge trapping dielectric layer; wherein the control gate electrode extends between inner sidewalls of an isolation structure arranged within the substrate; and wherein the tunnel dielectric layer has a first thickness measured normal from an outer sidewall of the substrate directly below the control gate electrode to a corresponding outer sidewall of the tunnel dielectric layer and has a second thickness measured normal from an upper surface of the substrate directly below the control gate electrode and a corresponding upper surface of the tunnel dielectric layer, the second thickness being less than the first thickness.

a control gate electrode extending over the upper surface of the substrate, the control gate electrode spaced apart from the select gate electrode in a second direction that is perpendicular to the first direction, and the control gate electrode separated from the upper surface of the substrate by way of a charge trapping dielectric structure, the charge trapping dielectric structure comprising a tunnel dielectric layer, a charge trapping dielectric layer over the tunnel dielectric layer, and a blocking dielectric layer over the charge trapping dielectric layer; a logic gate electrode separated from the substrate by way of a thermal gate dielectric layer, wherein the substrate has a first upper surface below the thermal gate dielectric layer, which is recessed with respect to a substantially planar upper surface of the substrate below the control gate electrode and the select gate electrode; and wherein the control gate electrode extends in the first direction between inner sidewalls of an isolation structure arranged within the substrate; and wherein the tunnel dielectric layer has a first thickness measured normal from an outer sidewall of the substrate directly below the control gate electrode to a corresponding outer sidewall of the tunnel dielectric layer and has a second thickness measured normal from an upper surface of the substrate directly below the control gate electrode and a corresponding upper surface of the tunnel dielectric layer, the second thickness being less than the first thickness.

approximately 75% to approximately 95% of the first thickness.

approximately 75% to approximately 95% of the first thickness.

20 nanometers and the second thickness is approximately 15 nanometers.

20. The integrated chip of claim 18, wherein the first thickness is approximately 20 nanometers and the second thickness is approximately 15 nanometers.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN Pub. 100561753 C, machine English translation included.
In re claim 8, CN Pub. 100561753 C discloses an integrated chip, comprising: a first source/drain region (n+ region in the thin thickness region A) disposed in a substrate (p- substrate); a second source/drain region (n+ region in the thick thickness region B) disposed in the substrate and spaced apart from the first source/drain region (see fig. 3); wherein a plane that is substantially perpendicular to an upper surface of the substrate traverses the first source/drain region and the second source/drain region; a gate electrode (see page 2 of English translation marked-up fig. 3 below) extending .

    PNG
    media_image1.png
    745
    1524
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN Pub. 100561753 C, machine English translation included, in view of Liu (U.S. Pub. 2016/0064396).
In re claim 18, CN Pub. 100561753 C discloses an integrated chip, comprising: a control gate electrode (see page 2 of English translation marked-up version of fig. 3) extending over an upper surface of a substrate (p- substrate), the control gate electrode separated from the upper surface of the substrate by way of a charge trapping dielectric structure (see page 2 of English translation and marked-up version of fig. 3), the charge trapping dielectric structure (stack of dielectric layers) comprising a tunnel dielectric layer (bottommost dielectric layer), a charge trapping dielectric layer (middle dielectric layer) over the tunnel dielectric layer, and a blocking dielectric layer (uppermost dielectric layer) over the charge trapping dielectric layer; and wherein the tunnel dielectric layer has a first thickness measured normal from an outer sidewall of the substrate directly below the control gate electrode to a corresponding outer sidewall of the tunnel dielectric layer and has a second thickness measured normal from an upper surface of the substrate directly below the control gate electrode and a corresponding upper surface of the tunnel dielectric layer, the second thickness being less than the first thickness (see page 2 of English translation marked-up version of fig. 3), note that, the second thickness measured at the centered of control gate electrode is being 
	CN Pub. 100561753 C is silent to wherein the control gate electrode extends between inner sidewalls of an isolation structure arranged within the substrate.
However, Liu discloses in a same field of endeavor, an integrated chip, including inter-alia, a control gate electrode 202 extending over an upper surface of a substrate 200, wherein the control gate electrode 202 extends between inner sidewalls of an isolation structure 4001 arranged within the substrate 200 (see paragraphs [0034]-[0040] and figs. 3A-H).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Liu into the integrated chip of CN Pub. 100561753 C in order to enable wherein the control gate electrode extends between inner sidewalls of an isolation structure arranged within the substrate in the integrated chip of CN Pub. 100561753 C to be formed in order to provide electrical isolation between adjacent devices in the integrated chip.  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar Id.
In re claim 19, as applied to claim 18 above, CN Pub. 100561753 C in combination with Liu discloses wherein the second thickness of the tunnel dielectric layer having a thickness of about 80Å (8 nanometers) and the first thickness of the tunnel dielectric layer is about 120-200Å (12-20 nanometers) (see page 2, 2nd paragraph, of English translation of CN Pub. 10056173 C) but is silent to wherein the second thickness ranges from approximately 75% to approximately 95% of the first thickness.
However, it respectfully submitted that it would have been obvious to one of ordinary skill in the art to optimize the thickness ranges of the first thickness and the second thickness of the tunnel dielectric layer during routine experimentation so that the second thickness ranges from approximately 75% to approximately 95% of the first thickness because there is no evidence indicating the thickness ranges of the first thickness and the second thickness of the tunnel dielectric layer is critical and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05.  See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955).
nd paragraph, of English translation of CN Pub. 10056173 C) but is silent to wherein the first thickness is approximately 20 nanometers and the second thickness is approximately 15 nanometers.
However, it respectfully submitted that it would have been obvious to one of ordinary skill in the art to optimize the thickness ranges of the first thickness and the second thickness of the tunnel dielectric layer during routine experimentation so that the first thickness is approximately 20 nanometers and the second thickness is approximately 15 nanometers because there is no evidence indicating the thickness ranges of the first thickness and the second thickness of the tunnel dielectric layer is critical and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05.  See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955).
Claims 9-11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN Pub. 100561753 C, machine English translation included.
nd paragraph, of English translation of CN Pub. 10056173 C) but is silent to wherein the different thicknesses of the tunnel dielectric layer vary at the different respective points along the channel width within a range of between approximately 5% and approximately 25%.
However, it respectfully submitted that it would have been obvious to one of ordinary skill in the art to optimize the different thicknesses of the tunnel dielectric layer to be vary at the different respective points along the channel width within a range of between approximately 5% and approximately 25% because there is no evidence indicating the thickness ranges of the tunnel dielectric layer is critical and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05.  See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955).
In re claim 10, as applied to claim 8 above, CN Pub. 100561753 C discloses 
nd paragraph of English translation and fig. 3) but is silent to the second distance being less than the first distance.
However, it respectfully submitted that it would have been obvious to one of ordinary skill in the art to optimize the second distance to be less than the first distance because there is no evidence indicating the first distance and the second distance is critical and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05.  See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955).
In re claim 11, as applied to claim 10 above, CN Pub. 100561753 C discloses wherein the first thickness is about 120-200Å (about 12-20 nanometers) and the second thickness is about 80Å (about 8 nanometer) (see page 2, 2nd paragraph, of English translation of CN Pub. 10056173 C) but is silent to wherein the second thickness ranges from approximately 75% to approximately 95% of the first thickness.
§ 2144.05.  See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955).
In re claim 15, as applied to claim 8 above, CN Pub. 100561753 C discloses wherein the first thickness of the tunnel dielectric layer at a first point on the channel width is about 120-200Å (about 12-20 nanometers) and the second thickness of the tunnel dielectric layer at a second point on the channel width is about 80Å (about 8 nanometer) (see page 2, 2nd paragraph, of English translation of CN Pub. 10056173 C) but it silent to wherein a first thickness of the tunnel dielectric layer at a first point on the channel width is approximately 20 nanometers and a second thickness of the tunnel dielectric layer at a second point on the channel width is approximately 15 nanometers.
§ 2144.05.  See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955).
Claims 12, 13, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN Pub. 100561753 C, machine English translation included, in view of Liu (U.S. Pub. 2016/0064396).
In re claim 12, as applied to claim 8 above, CN Pub. 100561753 C is silent to wherein the integrated chip further comprising: an isolation structure disposed along opposite sides of the channel region to laterally confine the channel region to the 
However, Liu discloses in a same field of endeavor, an integrated chip, including, inter-alia, wherein the integrated chip further comprising: an isolation structure 4001 disposed along opposite sides of the channel region to laterally confine the channel region to the channel width, wherein the tunnel dielectric layer 201 has a first thickness over a peripheral region of the channel region nearer the isolation structure 4001 and has a second thickness over a central region of the channel region further from the isolation structure, the second thickness being less than the first thickness (see paragraphs [0034]-[0040] and figs. 3A-H).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Liu into the integrated chip of CN Pub. 100561753 C in order to enable the integrated chip to further include an isolation structure disposed along opposite sides of the channel region to laterally confine the channel region to the channel width, wherein the tunnel dielectric layer has a first thickness over a peripheral region of the channel region nearer the isolation structure and has a second thickness over a central region of the channel region further from the isolation structure, the second thickness being less than the first thickness because in doing so the integrated chip can ensure efficient reduction in read disturb errors of the memory device (see paragraph [0007] of Liu).  Furthermore, it would have been obvious because all the KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claim 13, as applied to claim 12 above, CN Pub. 100561753 C in combination with Liu discloses wherein the isolation structure 4001 includes a first portion on one side of the channel region and a second portion on an opposite side of the channel region, wherein the first portion and the second portion each have a raised central portion arranged at a first height above the upper surface of the substrate 200 and have a depressed portion arranged at a second height below the upper surface of the substrate (see paragraphs [0034]-[0040] and figs. 3A-F of Liu).
In re claim 17, as applied to claim 8 above, CN Pub. 100561753 C in combination with Liu discloses wherein the integrated chip further comprising: a logic gate electrode separated from the substrate by way of a thermal gate dielectric layer, wherein the substrate has a first upper surface below the thermal gate dielectric layer, which is recessed with respect to a substantially planar upper surface of the substrate below the gate electrode (see paragraphs [0034]-[0040] and figs. 3A-H of Liu).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN Pub. 100561753 C, machine English translation included, in view of Hall et al. (U.S. Pub. 2013/0264633).
In re claim 16, as applied to claim 8 above, CN Pub. 100561753 C is silent to wherein the integrated chip further comprising: sidewall spacers extending along opposite sidewalls of the gate electrode, wherein the opposite sidewalls are perpendicularly intersected by the plane.
However, Hall discloses in a same field of endeavor, an integrated chip, including, inter-alia, sidewall spacers 40 extending along opposite sidewalls of the gate electrode 32, wherein the opposite sidewalls are perpendicularly intersected by the plane (see paragraph [0036] and fig. 11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the CN Pub. 100561753 C reference with the technique as taught by Hall in order to enable sidewall spacers extending along opposite sidewalls of the gate electrode, wherein the opposite sidewalls are perpendicularly intersected by the plane in CN Pub. 100561753 C to be formed because Hall suggested that it is well-known in the art to form sidewall spacers extending along opposite sidewalls of the gate electrode in memory devices.  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a Id.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tu et al.		U.S. Pub. 2007/0063251	Mar. 22, 2007.
Yu et al.		U.S. Patent 6,511,887	Jan. 28, 2003.
Wu et al.		U.S. Pub. 2016/0204118	Jul. 14, 2016.
Kim et al.		U.S. Pub. 2012/0146125	Jun. 14, 2012.
Lin et al.		U.S. Pub. 2011/0244640	Oct. 6, 2011.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892